Citation Nr: 1401318	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  The DD Form 214 shows that the Veteran served as a light weapons infantryman, was in Vietnam from July 1969 to December 1969, and received a Combat Infantry Badge and a Purple Heart.  

This claim comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In October 2012, the Board remanded the matter of entitlement to service connection for a bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.  After further evidentiary development was conducted, the matter was returned to the Board.  

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional rating decisions and correspondence, which the Board has reviewed.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss, considered an organic disease of the nervous system.

2.  The evidence is at least in relative equipoise as to whether the Veteran has experienced continuity of symptomatology related to bilateral hearing loss since his discharge from service.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, the provisions of 38 C.F.R. § 3.303(b) provide alternate means of establishing service connection.  Under that regulation, if a chronic disease listed in 38 C.F.R. § 3.309(a) is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) (i.e., there is a reliable diagnosis of the chronic disease in service, or during the presumptive period, not subject to legitimate question) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).  

The regulation further provides that if evidence of a chronic disease is noted during service (or during the presumptive period), but the condition is not, in fact, shown to be chronic in service, or if the diagnosis of chronicity can be legitimately questioned (i.e., when the fact of chronicity in service in not adequately supported), service connection for chronic disease can nevertheless be established by credible evidence of continuity of symptomatology after discharge.  Id.  In such a situation, the evidence of continuity of symptomatology establishes the link, or nexus, between the current disease and service, and "serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336.

In the present case, the Board finds that the Veteran has bilateral sensorineural hearing loss, considered an organic disease of the nervous system.  Competent evidence supporting a current diagnosis of bilateral sensorineural hearing loss includes the April 2009 and February 2013 VA examinations.  Bilateral sensorineural hearing loss is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a) (2013) since it is considered an organic disease of the nervous system.  VA Adjudication Procedures Manual, M21-1MR III.iv.4.B.12.a.

Bilateral sensorineural hearing loss was not explicitly diagnosed during service, or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3) (2013).  Nevertheless, the record contains credible evidence of continuity of symptomatology related to bilateral sensorineural hearing loss since discharge from service, as the evidence includes the Veterans continuous assertions of hearing difficulties that began while in military service as a combat infantryman in Vietnam, assertions at his VA examinations that his hearing loss has persisted since service, testimony at his Board hearing that his hearing loss began as early as his Vietnam service and was often remarked upon by his first wife, and recent reports of hearing difficulties confirmed with a diagnosis of bilateral sensorineural hearing loss in April 2009 and February 2013.  These reports were not considered by the examiner during the most recent VA examination, and the examiner's opinion will not be determinative in this case.  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral sensorineural hearing loss pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


